 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    MICHAEL RODRIGUEZ,                                      Case No. 2:17-cv-02344-RFB-DJA
 7                           Plaintiff,
                                                              ORDER
 8          v.
 9    NAPHCARE, et al.,
10                           Defendants.
11

12          Presently before the Court is Plaintiff Michael Rodriguez’s Motion to Extend Time to

13   Complete Summons (ECF No. 154) filed on October 30, 2019. Plaintiff is a pretrial detainee at

14   the Clark County Detention Center. The Second Amended Complaint (ECF No. 84) is the

15   operative complaint in this matter. Plaintiff was granted until November 18, 2019 to complete the

16   summons forms and USM-285 forms for the unserved defendants. (ECF No. 153). He now

17   requests an additional 90 days to complete the service of summons and an additional 120 days to

18   file a stipulated discovery plan and scheduling order.

19          The Court will permit an extension of time for Plaintiff to complete the summons forms

20   and USM-285 forms for the unserved defendants. However, it does not find that 90 days is

21   warranted under these circumstances as Plaintiff’s request appears to misunderstand the Court’s

22   prior Order (ECF No. 153) that the November 18, 2019 deadline was for Plaintiff to complete the

23   required forms. As such, the Court will grant a 30 day extension to the completion deadline.

24   Plaintiff must complete the four summons forms and four USM-285 forms for the unserved

25   defendants by December 18, 2019. He shall file them with the Court and upon receipt of the

26   proposed summonses and completed USM-285 forms from Plaintiff, the clerk of court must issue

27   the summonses and deliver the summonses, the USM-285 forms, a copy of the second amended

28   complaint (ECF No. 46-1), and a copy of this order to the U.S. Marshal for service.
 1          Additionally, the Court does not find good cause to extend the deadline to submit a joint

 2   proposed discovery plan and scheduling order for the currently served defendants participating in

 3   this action. Therefore, that deadline remains unchanged.

 4          IT IS HEREBY ORDERED that Michael Rodriguez’s Motion to Extend Time to

 5   Complete Summons (ECF No. 154) is granted in part and denied in part.

 6          IT IS FURTHER ORDERED that Plaintiff must complete the four blank summons

 7   forms and four blank USM-285 forms for the four remaining unserved defendants and file them

 8   with the Court by December 18, 2019.

 9          IT IS FURTHER ORDERED that upon receipt of the proposed summonses and

10   completed USM-285 forms from Plaintiff, the clerk of court must issue the summonses and

11   deliver the summonses, the USM-285 forms, a copy of the second amended complaint (ECF No.

12   46-1), and a copy of this order to the U.S. Marshal for service.

13          DATED: October 31, 2019.

14

15                                                        DANIEL J. ALBREGTS
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
